Citation Nr: 0817123	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-03 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1967 
to August 1969; his military specialty was welder.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).  The 
veteran was granted service connection for PTSD by rating 
decision in May 2007, and he was assigned a 30 percent rating 
effective January 8, 2007.  He timely appealed the assigned 
rating.

Private treatment records dated in 2008 were added to the 
claims file after the most recent Supplemental Statement of 
the Case along with a waiver of RO review.  See 38 C.F.R. 
§ 20.1304 (2007).  

The veteran and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in January 2008, and a transcript of the hearing is of 
record.

The issue of an initial evaluation in excess of 30 percent 
for service-connected PTSD is being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have hearing disability due 
to an event or incident of his period of military service.  

2.  The veteran is shown to have tinnitus due to an event or 
incident of his period of military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss due to disease or 
injury that was incurred in or aggravated by active military 
duty, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  By extending the benefit of the doubt to the veteran, his 
tinnitus is due to his active military duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In July 2006 and November 2006, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection for the disabilities decided below.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in July 2006 
that an appropriate disability rating and effective date 
would be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA 
examinations were conducted in May and July 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his January 2008 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Moreover, in the case 
of sensorineural hearing loss, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the 
Court reiterated that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.


Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Although otitis externa and otitis media were noted in 
January 1968, the veteran's service medical records do not 
contain any findings of hearing loss or tinnitus.  In fact, 
audiological examinations in service, including on separation 
examination in September 1969, are within the VA definition 
of normal.  

The initial post-service medical evidence of either hearing 
loss or tinnitus was not until June 2006, which is over 36 
years after service discharge, when it was noted that the 
veteran had tinnitus.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

According to a May 2007 audiological evaluation, the veteran 
had sensorineural hearing loss and a 25 year history of 
tinnitus.  It was reported that he had noise exposure in 
service and in his occupation.

On VA audiological evaluation in July 2007, which included 
review of the claims file, the veteran complained of service 
exposure to acoustic trauma without ear protection; he said 
that his post-service noise exposure was minimal.  Tinnitus 
and a bilateral sensorineural hearing loss were diagnosed, 
with the audiological findings showing bilateral decibel loss 
of at least 45 decibels starting at 2000 hertz.  After review 
of the claims file and examination of the veteran, the 
examiner specifically noted that the veteran's tinnitus was 
not causally related to service because there was normal 
hearing at service discharge, there were no complaints during 
service of hearing loss or tinnitus, and there was no 
evidence of diagnosis or treatment for hearing loss or 
tinnitus until more than 35 years after service discharge.

According to a January 2008 audiological evaluation from 
I.K., Ph. D., the veteran has a mild to moderate high 
frequency hearing loss and tinnitus in both ears.  Dr. K. 
noted that the veteran's hearing loss does not qualify for VA 
Hearing Disability Benefits.  Dr. K. concluded that it is 
more than likely that the veteran's longstanding complaint of 
tinnitus is secondary to the significant noise exposure that 
he incurred during the Vietnam War.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any 
material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board notes that the veteran was considered by the RO to 
have engaged in combat and that he has given a history of 
service exposure to acoustic trauma related to combat.  
Acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the veteran's combat service.  
Therefore, under provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d), the Board accepts this as evidence of 
inservice acoustic trauma.  

With respect to the issue of service connection for tinnitus, 
the Board notes that there is evidence of acoustic trauma in 
service, a current diagnosis of tinnitus, and a nexus opinion 
linking the veteran's current tinnitus to service acoustic 
trauma.  However, there were no complaints of tinnitus for a 
number of years after service discharge and there is a July 
2007 VA opinion against the claim.  


Based on the above, the Board finds the evidence to be in 
relative equipoise with respect to the issue of service 
connection for tinnitus.  Consequently, the Board finds it as 
likely as not that the veteran's tinnitus is due to service 
exposure to acoustic trauma.  38 C.F.R. § 3.102.

With respect to the issue of service connection for bilateral 
hearing loss, the Board finds that the evidence is not in 
equipoise.  Even if the veteran was exposed to acoustic 
trauma in service, there is no postservice evidence of 
hearing loss until many years after discharge and there is no 
nexus evidence on file in favor of the claim.  

The January 2008 private medical opinion, which found a link 
between the veteran's current tinnitus and service exposure 
to acoustic trauma, does not note any link between the 
veteran's current hearing loss and service.  In fact, Dr. K. 
noted that the veteran's hearing profile would not qualify 
for Hearing Disability Benefits.

Although the VA examination in July 2007 mentioned only the 
veteran's tinnitus in concluding that tinnitus was not due to 
service, the Board has found that this opinion also applies 
against the claim for service connection for hearing loss 
because the rationales for the adverse opinion can refer to 
both hearing loss and tinnitus, including the lack of 
evidence of hearing loss in service and the long period after 
service before there is medical evidence of hearing loss.  

Consequently, service connection for bilateral hearing loss 
must be denied.  

Due consideration has been given to the written statements by 
and on behalf of the veteran, including testimony at the 
January 2008 personal hearing.  Although the veteran can 
provide competent evidence as to his observations, he cannot 
provide competent evidence to establish the etiology of any 
current diagnosis, to include whether his hearing loss is 
causally related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  



The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service-connection for bilateral hearing loss, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

A review of the claims file reveals that a January 2008 
report from A & W Psychological Services reports a recent 
exacerbation and intensification of the veteran's PTSD 
symptomatology as a result of losing his job; current GAF is 
noted to be 45.   

The Board finds that this new evidence indicates that the 
veteran's service-connected PTSD may have increased in 
severity since the most recent VA examination in May 2007.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2007).  

Based on the above, the issue of entitlement to an initial 
evaluation in excess of 30 percent for the service-connected 
PTSD is being remanded to the AOJ for the following actions:  

1.  The veteran must be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have recently treated him 
for his service-connected PTSD, to 
include any treatment since the January 
2008 report.  After securing any 
appropriate consent from the veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

2.  Thereafter, the AOJ must arrange for 
examination of the veteran by an 
appropriate health care provider to 
determine the current nature and severity 
of his service-connected PTSD.  The 
veteran's VA claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or studies 
must be conducted, and all findings must 
be reported in detail.  

The examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, and the definition of 
the numerical code assigned must be 
included.  

The examiner must describe all 
psychiatric symptomatology due to the 
veteran's service-connected PTSD, in 
accordance with the applicable rating 
criteria, such as whether there is 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships.  

The examiner should also report the 
veteran's occupational and social 
impairment, to include deficiencies in 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or the inability to establish and 
maintain effective relationships.  
Additionally, the examiner should note 
whether there is gross impairment in the 
veteran's thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
herself or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of her 
close relatives, her own occupation, or 
her own name.  

The examiner should also provide an 
opinion as to the extent that the 
veteran's service-connected PTSD 
interferes with his ability to obtain and 
maintain substantially gainful 
employment.  All examination findings, 
along with a rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above actions have been 
completed, the AOJ must readjudicate the 
veteran's claim for an initial evaluation 
in excess of 30 percent for service-
connected PTSD, taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action in November 2007.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case, which must include the relevance of 
38 C.F.R. § 3.321(b)(1).  The veteran and 
his representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


